Title: The Commissioners to Gustavus Conyngham, 19 April 1778
From: First Joint Commission at Paris,Adams, John,Franklin, Benjamin,Lee, Arthur
To: Conyngham, Gustavus


     
      Sir
      Passi April 19. 1778
     
     We have received a Complaint from the remaining Part of your Officers and Crew, of an unfair distribution of Prize Money by Mr. Hodge. To prevent any Such Complaints in future, We desire that you will put your Prizes into the Hands of Messieurs Gardoqui at Bilboa, and into those of the Principal Merchant at Cadiz or Corogne Coruña, directing them to make a Speedy Distribution of the Prize-Money, among the Crew and Account to Us for the public Part. You will inform Us, at the Same Time of their Contents and what they are supposed to be worth.
     We wish to have, immediately an Account of what you have hither to taken, their Supposed Value and to whom committed. You will use your utmost Endeavours to make up your Crew and taking a Cruise where you can with Safety, come to Bourdeaux, Brest or Nantes. We can there examine into your Disputes and settle your future Establishment, with much more ease and Effect. When you make a Prize, you should take Copies of her Bills of loading, or an Inventory of her Contents, by Sending Us copies of which We can check the Merchants Accounts and prevent any Impositions.
     You will inform your ships Company of the Directions We have given to provide for their Satisfaction in future and We wish to be favoured with a Copy of your Commission. We are sir, your most obedient, humble servants
     
      B Franklin
      Arthur Lee
      John Adams
     
    